         Case 1:20-cv-11069-AJN Document 4 Filed 01/19/21 Page 1 of 1



                                                                                 1/19/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Mattel, Inc.,

                       Plaintiff,
                                                                       20-cv-11069 (AJN)
                 –v–
                                                                            ORDER
 The entities doing business on Amazon.com under the
 brand name Bargbeigo, under the store name Nightstars,
 and/or under the business name Guangzho Zhehong
 Network Technology Co., LTD, John Doe Nos. 1-5, and
 ABC Entity Nos. 1-5,

                       Defendants.


ALISON J. NATHAN, District Judge:

      The Court respectfully directs the Clerk to unseal this case.


      SO ORDERED.

Dated: January 19, 2021
       New York, New York                       ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
